The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 14, 2015

                                   No. 04-14-00545-CR

                                  George Rene VIDAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR9523
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER

      The motion to withdraw as counsel is deemed MOOT.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court